Citation Nr: 1019136	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-04 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to March 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied the Veteran's claim for service connection for 
pneumonia as well as his petition to reopen his previously 
denied claim for service connection for schizophrenia - 
concluding he had not submitted the required new and material 
evidence.

In December 2006 the Board also denied both claims.  The 
Veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a November 2007 Order, 
granting a Joint Motion, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified.  In particular, the Joint Motion instructed VA to 
have various documents in the claims file translated from 
Spanish to English.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995).

The requested translations were obtained and, in July 2008, 
the Board issued another decision again denying the Veteran's 
claim for service connection for pneumonia.  However, the 
Board determined there was new and material evidence and, 
therefore, reopened his claim for service connection for 
schizophrenia.  But after also determining this claim needed 
to be further developed before being readjudicated on its 
underlying merits, the Board remanded this claim to the RO 
via the Appeals Management Center (AMC).

In April 2009, having completed this additional development, 
the RO issued a supplemental statement of the case (SSOC) 
continuing to deny this claim on its underlying merits and 
thereafter returned the file to the Board for further 
appellate consideration.  Since recertification of this 
appeal to the Board, the Veteran's attorney has submitted 
additional supporting medical evidence in March 2010 
and waived the Veteran's right to have the RO initially 
consider this additional evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).


FINDING OF FACT

As there is equally probative medical and other evidence of 
record for and against the claim, it is just as likely as not 
the Veteran's psychological symptoms and instances of 
violence and erratic behavior during his military service 
were early, i.e., prodromal indications of his since 
diagnosed schizophrenia.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
schizophrenia was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126, and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Here, though, since the Board is granting the Veteran's claim 
for service connection for schizophrenia - in full, there is 
no need to discuss whether there has been compliance with 
these notice-and-duty-to-assist provisions of the VCAA.  This 
is because even were the Board to assume, for the sake of 
argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  His claim is being granted, 
regardless.


II.  Entitlement to Service Connection for Schizophrenia

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
relevant disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service. This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

According to 38 C.F.R. § 3.384, psychoses include the 
following specific disorders:  brief psychotic disorder, 
delusional disorder, psychotic disorder due to general 
medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, 
and substance-induced psychotic disorder.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence relating the current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is 


within its province to weigh that testimony and make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Here, the report of the 
Veteran's December 2008 VA Compensation and Pension 
Examination (C&P Exam) provides a diagnosis of schizophrenia, 
undifferentiated type, very chronic with depressive features.  
So there is no disputing he has this claimed condition.  
Therefore, the determinative issue is whether his 
schizophrenia dates back to or is attributable to his 
military service - and especially to the type of symptoms 
and behavior he had while in service, so as to perhaps in 
turn indicate he was experiencing the early (prodromal) 
manifestations of this condition.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this purported cause-and-effect correlation, the 
Veteran asserts he experienced prodromal symptoms relating to 
his currently diagnosed schizophrenia while in service.  See 
his attorney's April 2008 letter.

The Veteran is competent, even as a layman, to proclaim that 
he experienced relevant psychiatric symptoms during service 
and during the many years since, including, for example, 
feeling depressed or hearing voices.  He is not, however, 
competent to establish that the currently diagnosed 
schizophrenia is etiologically related to or a consequence of 
those symptoms purportedly experienced in service.  
38 C.F.R. § 3.159(a)(2).  See also Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See, too, Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence). 

Regarding the Veteran's asserted in-service psychological 
symptoms, the report of his March 1976 discharge examination 
notes a history of "nervous trouble" while in service and 
indicates he was treated for a mental condition while 
stationed in Germany.  The report also includes the 
examiner's handwritten notes describing the Veteran's 
psychological symptoms as relating to personal problems.  So 
the Board finds there is probative (competent and credible) 
evidence establishing the in-service incurrence of 
psychological symptoms as the Veteran asserts.

That said, to establish entitlement to service connection, 
there also must be competent medical evidence linking the 
Veteran's currently diagnosed schizophrenia to those in-
service psychological symptoms.  See Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  There is competent medical evidence 
for and against the claim on this determinative issue.

On the one hand, an April 2008 opinion from a private 
psychologist, C.R., Ph.D., indicates the Veteran exhibited 
symptoms consistent with prodromal schizophrenia while in 
service.  She specifically notes the Veteran served for 15 
months without incident until October 1975 - which she notes 
was about the time his daughter died and he exhibited violent 
and otherwise erratic behavior.  She further concludes that 
his military records show his superiors documented he was not 
punctual, did not wear his uniform properly, did not follow 
instructions/orders, did not respond to commands, did not 
conduct himself appropriately, and lacked motivation.  

The Veteran's service personnel records show he was court 
martialed for assaulting two noncommissioned officers and 
destroying government property in October 1975.  His service 
treatment records also show that he received 
medical attention and was hospitalized for treatment in 
relation to this incident.  He was subsequently sent for 
remedial training, which he failed.  Consequently, he was 
deemed unfit and released from active duty.  

On the other hand, the report of the Veteran's December 2008 
VA C&P Exam indicates the Veteran's schizophrenia did not 
manifest while he was in service.  In response to Dr. C.R.'s 
opinion, the VA examiner provides that while Dr. C.R. points 
out the elements in the Veteran's behavior that appear to be 
compatible with schizophrenia, she fails to establish a 
differential diagnosis, as the Veteran's behavior could also 
be attributed to his being depressed - which is likely, given 
that his hospitalization was a form of confinement akin to 
being in jail.  The VA examiner goes on to discuss the 
October 1975 incident in question and the Veteran's 
intoxication during that incident.  He concludes the 
Veteran's violent behavior cannot be taken as any indication 
of any specific mental disorder other than a reaction of an 
intoxicated individual.



Disability resulting from alcohol abuse, since it is willful 
misconduct, generally cannot be service connected.  See 38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  
VA's General Counsel has confirmed that direct 
service connection for disability that is a result of a 
claimant's abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for a claim, as here, filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); 
VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule.  In 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit Court held that compensation could not be 
awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) 
either for a primary alcohol/drug abuse disability incurred 
during service or for any secondary disability that resulted 
from primary alcohol/drug abuse during service.  Id., at 
1376.  However, the Federal Circuit Court further held that 
there can be service connection for compensation for an 
alcohol/drug abuse disability acquired as secondary to, or as 
a symptom of, a non-willful misconduct, service-connected 
disability.  But in further clarifying this, the Federal 
Circuit Court explained that Veterans may only recover if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Id., at 1381.  An award 
of compensation on such a basis would only result "where 
there is clear medical evidence establishing that the alcohol 
or drug abuse disability is indeed caused by a Veteran's 
primary service-connected disability, and where the alcohol 
or drug abuse disability is not due to willful wrongdoing."  
Id.

Here, in March 2010, in rebuttal to the VA examiner's 
opinion, Dr. C.R. provided another letter further explaining 
the bases of her conclusion that the Veteran experienced 
prodromal symptoms of schizophrenia while in service.  Her 
letter describes the progression of schizophrenia, generally, 
from a prodromal phase forward and discusses the progression 
of the Veteran's symptoms over time.  In essence, her opinion 
indicates a slow decline and delayed treatment is typical of 
schizophrenia and that he necessarily had a prodromal phase 
preceding his 1987 initial diagnosis.

In evaluating the probative value of these medical opinions 
for and against the claim, the Court has stated that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches. . . . 
[and that] the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board has the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

The Board, however, may appropriately favor the opinion of 
one competent medical authority over another, provided that 
it offers an adequate basis for doing so.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  A physician's access to the claims file and 
the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

Here, both Dr. C.R.'s letters (the initial one and the 
additional one in response) and the December 2008 VA 
examiner's report are thorough, well-reasoned, and based on 
an independent review of the relevant evidence, including the 
claims file.  Hence, both opinions have the proper foundation 
and predicate and, therefore, are entitled to a lot of 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).

Neither doctor's opinion is necessarily more persuasive than 
the other.  The Board therefore concludes that the medical 
nexus evidence supporting the claim is just as probative as 
the medical nexus evidence against the claim.  That is to 
say, it is just as likely as not the Veteran's psychological 
symptoms and instances of violence and erratic behavior 
during his military service were prodromal symptoms of his 
later diagnosed schizophrenia.  Thus, his claim must be 
granted with resolution of this reasonable doubt in his favor 
concerning this determinative issue of etiology.  38 C.F.R. § 
3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990) and Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for schizophrenia is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


